McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that “the Board ... refused to allow Gemstar to examine DEP officials regarding the application to modify the permit or to examine local officials regarding their role in this controversy” and that “[gjiven the centrality of these matters to the defense presented in Gemstar’s notice of appeal, the Board abused its discretion by excluding Gemstar’s presentation.”
Initially, Gemstar contends that DEP unreasonably delayed acting upon Gemstar’s application to modify its .permit, and that within the pending permit modifications were remedies addressing all violations in the December 11, 1996, order and civil penalty assessment.
Section 503(c) of the Solid Waste Management Act (Act)1, 35 P.S. § 6018.503(c) provides that “[i]n carrying out the provisions of this act, the department may deny, suspend, modify, or revoke any permit or license if it finds that the applicant, permittee or licensee failed or continues to fail to comply with any provision of this act....” Section 503(d) of the Act provides that “[a]ny person ... engaged in unlawful conduct as defined in this act ... shall be denied any permit or license required by this act ... unless the permit ... demonstrates to the satisfaction of the department that the unlawful conduct has been corrected.” Pursuant to the Act, DEP must consider whether there has been compliance with the terms and conditions of the existing permit. Therefore, any evidence concerning the permit modification application was irrelevant to any determination *1125whether Gemstar had complied with the existing permit.
Gemstar next contends that it was precluded from presenting a Springfield Township supervisor’s testimony that a local township official was biased toward Gemstar.2 However, Gemstar admitted that the proffered testimony would not establish that DEP acted improperly.3 The Board properly excluded this testimony.
I believe that the sole issue before this Court is whether DEP abused its discretion when it suspended Gemstar’s permit, and not whether Springfield Township (not a party in this present controversy) acted improperly. I would affirm the Board and uphold the civil penalty assessed against Gemstar.

. Act of July 7, 1980, P.L. 380, as amended.


. Norman G. Matlock (Matlock), Gemstar’s attorney, to Chairman George J. Miller (Chairman Miller):
Matlock: Well, I'll just note for the record that I do believe that I have an extreme bias and ill will.
Chairman Miller: Will you please make an offer of proof, then, if you think you have some evidence of that.
Matlock: Certainly. In our side of the case, we intend to show that officers of the township had bias against Gemstar for the reason of taking over the business.
Chairman Miller: Do you have any witness who is going to testify to that?
Matlock: Yes.
[[Image here]]
Matlock: At this point, Your Honor, I would like to ... bring in a witness that is listed as Mr. Mease, who is a Township Supervisor. Chairman Miller: What is the offer of proof with respect to the Township Supervisor?
Matlock: The offer of proof, Your Honor, is that the township, indeed, has if you recall this morning, we talked about the fact that there had been an attempt to wrest this business from Mr. Fausto and you allowed that he should be able to talk about that.
Notes of Testimony (N.T.), September 3, 1997, at Reproduced Record (R.R.) 277-78 and 380.


. Chairman Miller to Matlock:
Chairman Miller: All I have heard is that you have a Township Supervisor essentially doing what he viewed, at least, as his public duty to stir the DEP on to do what is its public duty— isn’t that right?
Matlock: No, that’s not quite right.
Chairman Miller: What evidence do you have beyond that?
Matlock: The evidence again you would not allow the supervisor who was here to testify to, to so testify about again - the plan includes a personal benefit to Mr. Hopkins [supervisor on the Board of Springfield Township]. So, it is not just him doing his civic duty as a supervisor. It is a plan that would personally benefit
Mr. Hopkins.
Chairman Miller: Do you have any evidence that this would be a personal benefit to anybody in the Department?
Matlock: At the Department?
Chairman Miller: Yes.
Matlock: No, I do not.
N.T. at R.R. at 396-97.